Filed 4/4/13 P. v. Jackson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C070454

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F01825)

         v.

RONALD L. JACKSON, JR.,

                   Defendant and Appellant.




         Appointed counsel for defendant Ronald L. Jackson, Jr., asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) We conclude the judgment must be modified to
include imposition of certain mandatory fines and fees. We will modify the judgment,
affirm the judgment as modified, and direct the trial court to amend the abstract of
judgment.
                                                 BACKGROUND
         On March 9, 2011, law enforcement responded to a call of domestic violence at
the home of defendant’s girlfriend, Elizabeth V. When law enforcement arrived, they


                                                             1
saw Elizabeth “frantically running” from her home, “carrying a small child in her arms.”
Elizabeth approached the officers’ vehicle; she appeared “shooken up” and had visible
injuries to her face and upper body. Elizabeth gave the officers “a brief synopsis [of]
what happened,” and said that defendant had “fled the scene.” After five minutes of
looking for defendant, the officers returned to the scene and spoke with Elizabeth.
        Elizabeth told the officers she and defendant had been arguing from approximately
1:00 a.m. until just before the officers arrived around noon. That argument became
physical, and defendant told Elizabeth to go to the garage. Once there, Elizabeth called
out for the woman who lived with them, Lacina N. Lacina came into the garage, and
Elizabeth ran across the street to her neighbor’s house, asking her neighbor to call 911.
Elizabeth then returned to her garage, where defendant again assaulted her. During the
renewed assault, defendant “whipped” Elizabeth and Lacina with a jump rope, and then
used the same rope to choke Elizabeth. Lacina ran from the garage; defendant “let[] up
on” the rope and Elizabeth ran after her. Elizabeth and Lacina ran back to the neighbor’s
house and called 911.
        Defendant was arrested and charged with the following crimes against
Elizabeth V.: attempted murder (Pen. Code, §§ 664/187, subd. (a)),1 kidnapping (§ 207,
subd. (a)), two counts of inflicting corporal injury on the parent of his own child or
children (§ 273.5, subd. (a)), two counts of making criminal threats (§ 422), and false
imprisonment (§ 236). Defendant also was charged with crimes against Lacina N.:
battery (§ 243, subd. (d)) and false imprisonment (§ 236). It was further alleged that
defendant was previously convicted of a serious felony within the meaning of
section 1192.7, subdivision (c).




1   Undesignated statutory references are to the Penal Code.

                                             2
       The charging information was later amended, removing the charge of attempted
murder and charging defendant instead with assaulting Elizabeth V. “with a deadly
weapon, to wit, a jump rope.” (§ 245, subd. (a)(1).) Defendant pleaded not guilty to the
amended charges and denied the allegations, and a jury trial began that same day.
Following the admission of evidence, but prior to submitting the case for the jury’s
deliberations, the People moved to dismiss the second charge of inflicting corporal injury
on a parent of defendant’s own child or children. (§ 273.5, subd. (a).) The court granted
the People’s motion. The case was later submitted to the jury.
       The jury sent two questions to the trial court during its deliberations. The first was
for a read-back of witness testimony, the second question indicated they had reached a
verdict of not guilty on several counts but were “deadlocked” on others. The trial court
asked the jurors if further deliberations would help them reach a verdict; the jurors
indicated no amount of deliberation would help. The court advised the jury that given the
“fairly limited amount of deliberations” they had engaged in, the court would order them
to return the following day and deliberate for at least another hour or two. The court
reassured the jury they would not be compelled to continue deliberating after that time if
they were truly deadlocked.
       The following day, after 58 minutes of additional deliberation, the jury sent a note
to the trial court that read, “This jury is still deadlocked . . . on counts 1, 3, 7, 8 & 9. Any
further discussion will lead to a higher level of hostility.” The court determined the
jurors had deliberated the case and were not able to agree on a verdict as to the disputed
counts. The jury found defendant not guilty of kidnapping and making criminal threats.
The court declared a mistrial as to the remaining counts. At the court’s request, the jury
foreperson advised that on the remaining counts, the majority of the jurors would have
found defendant guilty.
       Defendant subsequently pleaded no contest to an amended charge of assault by
means likely to produce great bodily injury (§ 245, subd. (a)(1)) and admitted previously

                                               3
being convicted of a serious felony. The trial court then sentenced defendant to the low
term of two years, doubled to four years for the prior serious felony conviction. The
court awarded defendant 381 days of custody credit (255 days’ actual and 126 conduct)
and ordered defendant to pay a restitution fine of $240. (§ 1202.4.)
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
                                       DISCUSSION
       Based on our review of the record, we conclude the judgment must be modified to
include imposition of certain mandatory fines and fees, and the abstract of judgment must
be amended.
       The oral imposition of sentence constitutes the judgment in an action. (People v.
Mitchell (2001) 26 Cal. 4th 181, 185; People v. Zackery (2007) 147 Cal. App. 4th 380,
387-388.) Thus, the oral rendition of judgment must specify the amounts of and the
statutory bases for all fines and fees that the trial court imposes (People v. High (2004)
119 Cal. App. 4th 1192, 1200) or, at minimum, include an incorporation of an accurate
written breakdown by reference. And because the abstract of judgment is the order that
executes the judgment by transferring defendant into custody and authorizing the
performance of its provisions (Mitchell, supra, 26 Cal.4th at p. 185; In re Black (1967)
66 Cal. 2d 881, 889-890), it must be an accurate summary of the judgment, including all
fines and fees (High, supra, 119 Cal.App.4th at p. 1200; Zackery, supra, 147 Cal.App.4th
at pp. 387-388; People v. Sanchez (1998) 64 Cal. App. 4th 1329, 1332; People v. Hong
(1998) 64 Cal. App. 4th 1071, 1080).
       When it came time to impose fines and fees at sentencing, the trial court orally
imposed a $240 restitution fine pursuant to section 1202.4. But it did not orally impose

                                              4
and stay the mandatory matching parole revocation fine, which in this case must also be
$240. (§ 1202.45.) As the fine is mandatory, we will modify the judgment to include it.
(People v. Talibdeen (2002) 27 Cal. 4th 1151, 1157 (Talibdeen).) Thus, although the
abstract of judgment already includes the mandatory $240 parole revocation fine, the
judgment must be modified to include the same.
       At sentencing, the trial court also failed to orally impose the mandatory court
security fee (Pen. Code, § 1465.8) in the amount of $40, and the mandatory court
facilities assessment (Gov. Code, § 70373) in the amount of $30. We will modify the
judgment to include those fees as well. (Talibdeen, supra, 27 Cal.4th at p. 1157.) Those
fees are likewise omitted from the abstract of judgment.
       The judgment must be modified to include these mandatory fees and the abstract
of judgment amended accordingly. Having undertaken an examination of the entire
record, we find no other arguable error that would result in a disposition more favorable
to defendant.
                                     DISPOSITION
       The judgment is modified to impose a $240 parole revocation fine, a $40 court
security fee, and a $30 court facilities assessment. As modified, the judgment is
affirmed. The trial court is directed to prepare an amended abstract of judgment
reflecting the judgment as modified and to forward a certified copy thereof to the
California Department of Corrections and Rehabilitation.


                                                             RAYE            , P. J.

We concur:


         BUTZ               , J.


         DUARTE             , J.


                                             5